ORDER GRANTING AUTOMATIC REINSTATEMENT

On May 9, 1996, this Court suspended the respondent, Loren J. Comstock, for thirty (30) days and assessed the costs of this disciplinary proceeding against him. In re Comstock, 664 N.E.2d 1165 (Ind.1996). On July 18, 1996, this Court granted the Indiana Supreme Court Disciplinary Commission’s Objections to Automatic Reinstatement based on the respondent’s failure to pay the costs of the proceeding prior to that date.
And this Court, being duly advised, now finds that the respondent has paid the costs of this disciplinary proceeding. Accordingly, we find further that he should be automatically reinstated to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Loren J. Comstock, be automatically reinstated to the practice of law in this state, effective October 18,1996.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind. Admission and Discipline Rule 23, Section 3(d), governing disbarment and suspension.
/s/ Randall T. Shepard
Randall T. Shepard
Chief Justice of Indiana